Citation Nr: 1815512	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right hand disability, claimed as right thumb disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2018, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the claim on appeal is warranted.

The Veteran contends that he had a right hand disability stemming from initial injury in service.

Service treatment records reflect that the Veteran was seen with complaint related to the middle finger of the right hand.  The knuckle of the middle finger was noted to be swollen, with limited range of motion.  X-ray was negative.  He was placed in a splint for 1 week.

In May 1976, the Veteran was treated for fracture of the right fourth metacarpal.  In July 1976, the Veteran continued to complain of right hand pain.  It was noted that he was out of the cast.  An impression of a poor-healing fracture was indicated.
The Board notes that the Veteran was afforded a VA examination in August 2011, at which time the examiner indicated that the Veteran did not have a hand or finger condition.  Accordingly, no opinion on etiology was provided.

However, since that time, recent VA treatment records include a January 2018 report noting that the Veteran complained of right hand pain, which he related to history of boxer's fracture in the 1970s.  The examiner indicated that x-rays were reviewed with the Veteran and he was assessed with degenerative changes of the right hand, metacarpal joints.

In a February 2018 report, VA physician Dr. C. indicated that he discussed with the Veteran that after a significant injury to the hand or wrist, there was usually development of some arthritis several years later.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

Given that the evidence of record now indicates current right hand disability, and the VA treatment provider indicated a potential relationship to service, the Board finds that another examination with medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale would be helpful in resolving the claim for service connection.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board also notes that the January 2018 hand x-ray report is not associated with the claims file.  These records, and any other outstanding VA treatment records, should be obtained while the matter is on remand.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, including any outstanding VA treatment records and the report of the January 2018 hand x-ray.

2.  The AOJ should refer the electronic claims file to an appropriate medical professional for examination pertaining to the claimed right hand disability.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify any right hand/finger disability.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder related to the right hand or fingers had its onset in service or is otherwise medically related to service, to include noted injury to the third and fourth metacarpal therein.

In providing the requested opinion, the examiner should also consider and address the VA treatment records discussing potential relationship between the initial injury and the subsequent development of arthritis.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3. After completing any additional notification or development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

